     The Law Office of Olaf W. Hedberg
1    Olaf W. Hedberg, State Bar #151082
     901 H St., Suite 301
2    Sacramento, California 95814
     (916) 447-1192 office
3    ohedberg@yahoo.com
4

5

6         IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF

7                                              CALIFORNIA

8

9

10
                                                       Case Number: 2:19-CR-0104 TLN
11   THE UNITED STAES OF AMERICA
                                                       STIPULATION AND ORDER
12   V.
                                                          Date: August 22, 2019
13                                                        Time: 9:30 am
     MANUEL RUBIN PEREZ                                   Judge: Hon. Troy L. Nunley
14   GREGORIO ROJAS
15

16

17

18

19                  Plaintiff United States of America, by and through its counsel of record, and the
20
     Defendants, by and through each counsel of record, hereby stipulate as follows:
21
            1.       Attorneys Hedberg and Santana need additional time to review discovery and
22
     need time to review it with their clients. Attorneys Hedberg and Santana have recently been
23
     appointed/retained to represent their respective clients in this matter and need further time to
24
     review the discovery and work with them. Also, Attorney Hedberg has had technical issues
25
     viewing several items of discovery recently.

                                                      1
1           2.      By this stipulation, the parties now move to continue the status conference until

2    October 10, 2019 at 9:30 am, and to exclude time between August 22, 2019, and October 10,

3    2019, under Local Code T4. Plaintiff does not oppose this request.
4           3.      The parties agree and stipulate, and request that the Court find the following:
5           a.      The government has provided discovery associated with this case.
6           b.      Counsel for the defendants desire time to consult with their clients, to review the
7    current charges, to conduct investigation and research related to the charges, to review and copy
8    discovery for these matters and to discuss potential resolutions with their clients.
9
            Counsel for the defendants believes that failure to grant the above-requested continuance
10
     would deny them the reasonable time necessary for effective preparation, taking into account the
11
     exercise of due diligence.
12
            d.       The government does not object to the continuance.
13
            e.      Based on the above-stated findings, the ends of justice served by continuing the
14
     case as requested outweigh the interest of the public and the defendant in a trial within the
15
     original date prescribed by the Speedy Trial Act.
16
            f.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,
17
     et seq., within which trial must commence, the time period of August 22, 2019, to October 10,
18
     2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code
19
     T4] because it results from a continuance granted by the Court at defendant’s request on the basis
20
     of the Court's finding that the ends of justice served by taking such action outweigh the best
21
     interest of the public and the defendant in a speedy trial.
22
            4. Nothing in this stipulation and order shall preclude a finding that other provisions of
23
     the Speedy Trial Act dictate that additional time periods are excludable from the period within
24
     which a trial must commence.
25


                                                       2
1

2

3    IT IS SO STIPULATED
4    Respectfully submitted
5    /s/ Olaf W. Hedberg                  /s/Vincenza Rabenn
     Olaf W. Hedberg                        Vincenza Rabenn
6
     Attorney for Gregorio Rojas       Assistant United States Attorney
7

8
     /s/Jesse Santana
9     Jesse Santana
     Attorney for Manuel Perez
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                   3
                                                 ORDER
1

2
            GOOD CAUSE APPEARING, it is hereby ordered that the August 22, 2019 status
3    conference be continued to October 10, 2019 at 9:30 a.m. I find that the ends of justice warrant
4    an exclusion of time and that the defendants' need for continuity of counsel and reasonable time
     for effective preparation exceeds the public interest in a trial within 70 days. THEREFORE IT IS
5
     FURTHER ORDERED that time be excluded pursuant to 18 U.S.C. § 3161 (h) (7) (B) (ii) and
6
     Local Code T4 from the date of this order to October 10, 2019.
7

8    IT IS SO ORDERED.

9

10   Dated: August 19, 2019
                                                              Troy L. Nunley
11                                                            United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                                     4
